           Case 1:12-cr-00214-ER Document 511 Filed 06/23/20 Page 1 of 3
                                                 Copies Mailed
                                                 Chambers of Edgardo Ramos

                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                                                    X
               Plaintiff,

V.                                                    Docket No.: 12cr214

MARK DAVID,                                                                           June 23, 2020

               Defendant,
- - - - - - - - - - - - -I
        DEFENDANT'S MOTION FOR A 15-DAY ENLARGEMENT OF TIME TO
          FILE A REPLY TO THE GOVERNMENT'S SEALED OPPOSITION
                   FOR COVID-19 COMPASIONATE RELEASE

        COMES NOW, Mark David, ("David") and files this Motion for a 15-day Enlargement

of Time to file a Reply to the Government's sealed response to the request for COVID19

compasionate release and in support David provides as follows:

        1.     On May 28, 2020, David filed his motion for compassionate release due to the

COVID 19 pandemic within the prison and the prisons' inability to properly handle the exposure

of the COVID19 virus to David and sorounding inmates. (Dkt. 502).

        2.     The court ordered the government to respond on or before June 5, 2020. (Dkt.

503).

        3.     When the government response did not arrive, nor any notices filed in PACER of

their filings, sealed or otherwise, David filed a notice of the government's waiver of their right to

respond.

        4.      On June 12, 2020, David received approximately 520 pages of the government's

response in opposition with exhibits. The government's opposition misconstrues the dates of the

sequence of events and fails to address the extent of David's heart conditions that he suffers.
        Case 1:12-cr-00214-ER Document 511 Filed 06/23/20 Page 2 of 3


       5.     David wishes to reply to the government's opposition, however, due to the

institutions ongoing quarantine and modified lockdowns, David will not have time to review all

the documents and provide an adequate reply.

       6.     As such, David will require a short 15-day extension to file a reply.

       7.     There have no prior extensions of time requested in this case.

       8.     The government will not be prejudiced by this short delay, nor is this delay being

made to delay nor frustrate these proceedings.

       Wherefore, Mark David respectfully prays this Honorable Court will grant a short 15-day

extension to address the government's sealed response until July 1, 2020.
                    /"
       Done this   n_, day of June 2020


                                                     Reg.# 67104-054
                                                     FCI Loretto
                                                     P.O. Box 1000
                                                     Cresson, PA 16630




                                                 2
       Case 1:12-cr-00214-ER Document 511 Filed 06/23/20 Page 3 of 3



                               CERTIFICATE    7' SERVICE
       I HEREBY CERTIFY that on June        t{ , 2020, I filed the foregoing with the Clerk of
the Court and to:

      United States Attorney's Office
      1 St. Andrew's Plaza
      New York, NY/0007

      Done this   --d.-, day of June 2020
                                                  ~d
                                                  Reg.# 67104-054
                                                  FCI Loretto
                                                  P.O. Box 1000
                                                  Cresson, PA 16630




                                              3
